Citation Nr: 0308714	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  00-24 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
evaluation for chondromalacia of the right knee.

2.  Entitlement to an increased (compensable) disability 
evaluation for chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The appellant served on active duty from November 1974 to 
November 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision issued by the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  At present, the case is before the 
Board for appellate adjudication.  


REMAND

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002).  In substance, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.  In pertinent 
part, this law redefines the obligations of VA with respect 
to the duty to assist.  The provisions of the VCAA apply to 
all claims for VA benefits, to include claims involving 
entitlement to increased ratings.

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments became effective on November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA, and do not provide 
any rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions are likewise satisfied.  

Pursuant to the VCAA, VA first has a duty to notify the 
veteran and his/her representative of any information and 
evidence necessary to substantiate a claim for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).  Further, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate a 
claim, although the ultimate responsibility for furnishing 
evidence rests with the veteran.  See 38 U.S.C.A. § 5103A 
(West 2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In the 
present case, the Board finds that VA's redefined duties to 
notify and assist a claimant, as set forth in the VCAA, have 
not been fulfilled regarding the issues addressed in this 
remand.  For the below described reasons, the case is 
remanded to the RO for additional development. 

The Board notes that the claims file is devoid of evidence 
reflecting that the veteran has been provided with specific 
information concerning the VCAA as it affects the issues 
presently on appeal.  As such, the RO must provide the 
veteran with such information, as required by law.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Additionally, the veteran was last examined by the VA in 
November 2000, which was more than two years ago.  In this 
respect, if the medical evidence of record is insufficient, 
or, in the opinion of the Board, of doubtful weight or 
credibility, the Board is always free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Accordingly, in order to afford the veteran 
due process of law, the veteran should be scheduled to 
undergo the below described VA examination in order to assess 
the current status of his service-connected knee 
disabilities.

Moreover, the RO should contact the veteran and inquire as to 
all of his dates of treatment at any VA facility since April 
2001 to the present, including but not limited to any 
treatment at the Tulare and Fresno VA Medical Centers.  
Subsequently, the RO should assist the appellant in obtaining 
any records that may be identified as relevant to the claims 
on appeal.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth VCAA, 
specifically including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  The claims file must include 
documentation that the RO has complied 
with the VA's redefined duties to notify 
and assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issues on the title page of this remand.

2.  The RO should request that the 
veteran provide information as to the 
dates of any treatment for the right and 
left knee disabilities at any VA medical 
facility since April 2001 to the present.  
All identified treatment records from any 
reported VA medical facility not already 
contained within the claims files should 
be obtained and associated with the 
claims files, including treatment records 
from the Tulare and Fresno VA Medical 
Centers from April 2001 to the present.  
If the search for the above records has 
negative results, the claims file must be 
properly documented with information 
obtained from the VA facility(ies).

3.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:
a)  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
orthopedist, to evaluate the severity of 
the veteran's service-connected 
chondromalacia of the right and left 
knees.  The claims folder must be made 
available to and be thoroughly reviewed 
by the examiner in connection with the 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed.  All necessary tests 
and studies should be conducted in order 
to assess the current status of the 
service-connected disabilities, including 
1) x-rays studies and 2) range of motion 
studies (with specific measurements 
expressed in degrees).  Following a 
review of the veteran's medical records 
and history, the examiner should discuss 
all relevant medical evidence/findings 
regarding the service-connected 
disabilities on appeal.  The examiner 
must proffer an opinion as to the 
specific extent and severity of the 
appellant's disabilities, to include a 
complete and detailed discussion of all 
functional limitations associated with 
these disabilities, including 
precipitating and aggravating factors 
(i.e., movement and activity), 
effectiveness of any pain medication or 
other treatment for relief of pain, 
functional restrictions from pain on 
motion, the effect the disabilities have 
upon daily activities, and the degree of 
functional loss of the affected parts, if 
any, due to flare-ups, fatigability, 
incoordination, weakness, and pain on 
movements.  

Since the examination is to be conducted 
for compensation rather than for 
treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's service-connected 
chondromalacia of the right and left 
knees, in correlation with the applicable 
diagnostic criteria set forth in the VA 
Schedule for Rating Disabilities ) 
(Rating Disabilities), 38 C.F.R. Part 4 
(2002).  The medical specialist must 
address the degree of severity and 
medical findings that specifically 
correspond to the criteria listed in the 
Rating Schedule for ankylosis of the knee 
(Diagnostic Code 5256), knee subluxation 
and instability (Diagnostic Code 5257), 
leg limitation of flexion and extension 
(Diagnostic Codes 5260, 5261), and 
degenerative and traumatic arthritis 
(Diagnostic Codes 5003, 5010).

If the appellant does not cooperate with 
the examiner, this fact should be 
specifically noted and the examiner 
should provide a discussion explaining 
how any partial or complete failure to 
fully cooperate with any testing impacts 
the validity of the medical examination.  
The examiner should further address the 
extent of functional impairment 
attributable to any reported pain.  

Furthermore, upon examination of the 
veteran, the examiner should render an 
opinion as to the effect that the 
service-connected right and left knee 
disabilities have, if any, on his earning 
capacity.  The examiner should further 
comment as to the veteran's current level 
of occupational impairment due to his 
disabilities, and as to other alternative 
types of employment recommended for the 
veteran, if any, given these 
disabilities.  Moreover, the examiner 
should render an opinion as to whether 
each disability alone has caused marked 
interference with the veteran's 
employment, or the need for frequent 
periods of hospitalization.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

4.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fail to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2002).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completion of the above, the RO 
should readjudicate the appellant's 
claims seeking increased ratings for the 
service-connected chondromalacia of the 
right and left knees, taking into 
consideration 38 C.F.R. §§ 4.40, 4.45, 
4.59, and the holdings in DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995) and 
Mittleider v. West, 11 Vet. App. 181 
(1998) (when it is not possible to 
separate the effects of the service-
connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 
clearly dictates that such signs and 
symptoms be attributed to the service-
connected condition).  Additionally, the 
RO's consideration of referring the 
service-connected claims for 
extraschedular evaluations under 38 
C.F.R. 
§ 3.321(b)(1) must be documented on 
readjudication.  

7.  If the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2002) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




